Citation Nr: 1430986	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for glaucoma of the right eye.

4.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1992 through April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for a back condition, glaucoma of the right eye, and pancreatitis.  The Veteran filed a notice of disagreement with these determinations in August 2010, and timely perfected his appeal in February 2011.

The Veteran testified before a decision review officer in October 2010 and before the undersigned Veterans Law Judge in May 2013.  Both transcripts have been prepared and are of record.  In conjunction with the hearing, the Veteran submitted additional evidence.  A waiver of consideration by the agency of original jurisdiction was subsequently submitted by the Veteran's representative.  38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, the Board has also reviewed the Veteran's electronic files, via the Veterans Benefits Management System and the Virtual VA system.  No additional and relevant evidence has been associated with these electronic files.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In a January 2013 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to service connection for bilateral hearing loss.

2.  In a January 2013 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to service connection for a back condition.

3.  Resolving all reasonable doubt in the Veteran's favor, glaucoma of the right eye manifested as a result of active duty service.

4.  Resolving all reasonable doubt in the Veteran's favor, pancreatitis manifested as a result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to service connection for a back condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for entitlement to service connection for glaucoma of the right eye have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for pancreatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the Veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2013).

In the September 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and a back condition.  Thereafter, the Veteran perfected an appeal as to these issues.  In January 2013, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his appeal as to these issues.  See Representative's Statement, January 19, 2013.  This statement met the requirements of 38 C.F.R. § 20.204 (2013).  As a result, no allegations of error of fact or law remain before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c) (2013).  Accordingly, the Board these matters are dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of entitlement to service connection for glaucoma of the right eye and pancreatitis, these claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




III.  The Merits of the Claims

The Veteran contends that he is entitled to service connection for glaucoma of the right eye and pancreatitis as a result of his time in active duty service.  Specifically, the Veteran alleges that his frequent diagnoses of right eye iritis during active duty service led to his current diagnosis of uveitis glaucoma of the right eye.  He also alleges that his currently diagnosed pancreatitis is either the direct result of high levels of triglycerides noted in active duty service or secondary to his service-connected glomerulosclerosis.  The Board concurs.

A. Governing Law and Regulations

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

B. Analysis

Initially, the Board notes that the Veteran has current diagnoses of uveitis glaucoma of the right eye and pancreatitis.  See Private Treatment Records; D.J.B., M.D, December 29, 2009 and J.H.M., M.D., April 6, 2006.  The Veteran's service treatment records also indicate diagnoses of chronic iritis of the right eye and significantly elevated triglyceride levels.  As such, the Veteran has satisfied elements (1) current diagnosis and (2) in-service disease or injury.  See Shedden, supra.  The remaining issue in contention is that of medical nexus.  

The evidence of record contains medical opinion reports both for and against the Veteran's claims.
1. Glaucoma of the right eye

In July 2008, a VA eye examination report noted that the Veteran suffered from bilateral glaucoma.  It was also noted that the Veteran lost vision in his left eye as a result of elevated intraocular pressure and not due to glomerulonephritis.  In the VA examiner's opinion, there was no systemic connection between the elevated intraocular pressure and the disease process causing the glomerulonephritis.  See VA Eye Examination Report, July 7, 2008.

The Veteran submitted to a second VA eye examination in April 2009.  The Veteran was again noted to have glaucoma in both eyes, more advanced in the left eye than the right.  The Veteran was diagnosed with open angle glaucoma, which the VA examiner noted was not a result of any systemic pathology or other ocular disease.  Vision in the Veteran's right eye remained normal, "although the same glaucomatous process that extinguished the left eye is at work."  The VA examiner ultimately concluded that the Veteran's vision loss was not the result of any service-connected condition.  See VA Eye Examination Report, April 30, 2009.

In November 2009, the Veteran's ophthalmologist, P.K.P., D.O., drafted a letter indicating that the Veteran was seen in September 2009 for a second opinion regarding his glaucoma.  Dr. P.K.P. stated that the Veteran suffered from advanced glaucoma and had a history of uveitic glaucoma.  He had a recent glaucoma surgery in the right eye called an Ahmed valve implant.  Dr. P.K.P. noted that the September 2009 examination demonstrated the Veteran's optic nerve to have significant pallor and cupping in the right eye.  Dr. P.K.P. concluded that it was likely that the Veteran's ongoing iritis contributed to his development of glaucoma, and that he was at risk for ongoing recurrences of iritis, which would then continue to affect his glaucoma and risk further visual loss.  See Private Treatment Record, P.K.P., M.D., November 11, 2009.

In August 2010, the Veteran's ophthalmologist, T.D.J., M.D., drafted a letter noting that the Veteran had suffered from recurrent bouts of iritis that began while he was serving in the military.  He concluded that this led to inflammatory glaucoma, which eventually led to the loss of vision in the Veteran's left eye.  It was Dr. T.D.J.'s opinion that the bouts of recurrent iritis directly led to the glaucoma, which then directly led to the loss of vision in the left eye and was now threating the vision in the Veteran's right eye.  See Private Treatment Record, T.D.J., M.D., August 2, 2010.

Dr. T.D.J. drafted a second letter in support of the Veteran's claim in February 2011.  Dr. T.D.J. noted that uveitis and the treatment for uveitis, which primarily consists of anti-inflammatories such as steroids, both can lead to glaucoma, as occurred in the Veteran's case.  It was also noted that this is a common result of this treatment, documented in a number of medical textbooks.  In summary, Dr. T.D.J. stated that it was at least as likely as not, a fifty-fifty probability, that there is a relationship between the Veteran's current right eye condition and the iritis he experienced while in the military.  See Private Treatment Record, T.D.J., M.D., February 4, 2011.

The Board has carefully reviewed the available opinions to assess their probative value recognizing that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board may not substitute its own medical judgment on medical issues of such complexity as to require expertise to resolve.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Rather, it may only evaluate the opinions provided based upon factors within the competence of a lay adjudicator.  As to the weighing of the evidence, the physicians involved have comparable credentials.  The opinions go into a similar level of depth in discussing the history of the condition and the facts of the case.  Each opinion appears to have considered and rejected alternative causes for the condition.  The Veteran has also credibly testified that his symptoms first occurred during active duty service.  Overall, the Board can identify no compelling reason to find the negative evidence more probative than the favorable evidence and, therefore, the benefit of the doubt applies.  Accordingly, the claim is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (The benefit of the doubt doctrine is similar to the rule deeply embedded in sandlot baseball folklore that "the tie goes to the runner.").

1. Pancreatitis

In May 2008, the Veteran's private gastroenterologist, D.C.C., M.D., drafted a letter noting that the Veteran had experienced recurrent pancreatitis on over 20 occasions.  It was noted that the Veteran had documented triglycerides of 936 when he was 23 years old in service and he had one triglyceride finding as high as 1600.  Dr. D.C.C. opined that this was the probable cause of the Veteran's recurrent pancreatitis.  See Private Treatment Record, D.C.C., M.D., May 21, 2008.

In June 2009, the Veteran submitted to a VA liver, gall bladder, and pancreas examination.  The VA examiner opined that elevated triglycerides are known to potentially cause pancreatitis; however, it was determined that the source of the elevated triglycerides was not due to or caused or aggravated by the Veteran's military service.  It was noted that the first episode (admission) for acute pancreatitis was approximately 10 years after discharge from service.  The elevated triglycerides were discovered coincidentally during a routine physical examination when the Veteran was in active duty service.  The VA examiner concluded that there was no indication in the claims file to support a nexus between elevated triglycerides and the Veteran's currently diagnosed pancreatitis.  See VA Liver, Gall Bladder, and Pancreas Examination Report, June 30, 2009.

In this case, the experts agree that the Veteran's pancreatitis is most likely the result of an excessive amount of triglycerides.  There is also no dispute that these high levels were first detected in service.  Although an abnormal test result is not itself a disabling condition, the fact that the Veteran's high triglycerides were first detected in service has some tendency to make it more likely that the Veteran's condition is related to service than it would be if no such test result existed.  The 2009 negative nexus opinion asserts that it was merely coincidence that the levels were detected in service and suggests that "an acquired deficiency in triglycerides metabolism (? genetic) must be considered" because there is no affirmative evidence in the file of an in-service cause.  The opinion does not indicate that any relevant research was conducted or suggest that a more definite conclusion may be reached with reasonable testing.  

Ultimately, the test results indicate that the Veteran's condition may have had its onset in service regardless of when the disability manifested.  The fact that there may be a genetic component to a condition acquired in service does not render it noncompensable.  See Quirin v. Shinseki, 22 Vet.App. 390, 396-97 (2009).  In this case, even though the origin of the Veteran's condition is less than conclusive, the benefit of the doubt applies because there is no other alternative cause for the condition supported by the record,.  See Gilbert and Colvin, supra.


ORDER

The appeal, as to the issue of entitlement to service connection for bilateral hearing loss, is dismissed.

The appeal, as to the issue of entitlement to service connection for a back condition, is dismissed.

Entitlement to service connection for glaucoma of the right eye is granted.

Entitlement to service connection for pancreatitis, to include as secondary to service-connected glomerulosclerosis, is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


